PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/400,558
Filing Date: 1 May 2019
Appellant(s): BHARGAVA, Vidit



__________________
Sarah J. Knight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 5/7/2021 and the Advisory Action dated 7/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 11-15 of the Appeal Brief, Appellant argues that the instant claimed invention is similar to those found in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir 2014)(DDR Holdings hereinafter) and BASCOM GLOBAL INTERNET SERVICES, INC., v. AT&T MOBILITY LLC, AT&T CORP., 827 F.3d 1341 (2016)(Bascom hereinafter).  Examiner respectfully disagrees.
Appellant has invented an improvement to a business problem as explained in the specification in at least paragraph [0004], which states that it is a hassle for a user to select an appropriate installment payment plan from several options. Determining the best option, between a plurality of options, for installment payments was a business issue/problem before the advent of computing technology. The use of payment applications and optimization techniques carried out by generic computing devices has been used to improve this abstract concept. The use of the conversational agent, utilizing artificial intelligence and natural language processing, to “extract” information from a user input and provide assistance to a user is claimed at a high level of generality such that this is merely a nominal recitation of known technology leveraged to carry out the abstract idea of installment based payment transactions. In fact, the conversational agent 
The Examiner does not see the parallel between the claims of the instant application and those of DDR Holdings. In DDR Holdings, an improvement in web technology was used to address the problem of retaining web customers. DDR Holdings was solving a problem introduced by technology, such that it was a technological solution to a technological problem. Appellant’s invention is a business solution to a problem rooted in the abstract idea of choosing the most appropriate installment plan to complete a payment. This business issue existed before the advent of computing technology and did not arise due to electronic commerce.  The claims of the instant case employ a computer system comprising a payment network and a processor suitably programmed to perform the claimed functions. In light of the Alice decision and the 2019 PEG, the features such as “receiving a first input...”, “provide assistance to users and...... extract the information from the first input”, “extracting from the first input, ......, information”, “identifying at least one installment payment option from among a plurality of installment payment options... “, “provisioning, ......, the at least one installment payment option to the user...”, “receiving, ......, a second input corresponding to a user preference for installment payments....” and “facilitating processing of a payment transaction subsequent to execution of the intended purchase by the user......” are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. These features recited in the claim are only further refinements of the abstract idea and do not change the fact Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). In Alice also the system was specifically programmed to perform the claimed functions.
Likewise, the Examiner does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. Another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an Bascom is on the specific asserted improvement in filtering technology by providing individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. Specifically, the claimed invention in Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand, Appellant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem ( using an improved filtering technology rather than using conventional filtering technology) whereas Appellant’s invention is a business solution (choosing an appropriate payment plan) to a problem rooted in an abstract idea (making installment based payment transactions). The arrangement of allowing the system to receive a transaction input, extract data/information from said input, identify at least one installment payment plan from a plurality of plans, provision said plan to the user during a transaction, receive a user selection from said plan and subsequently facilitate a payment transaction, is an improvement in the business process of determining an appropriate installment payment plan and completing a transaction. It does not involve any improvements to another technology, technical field, or improvements to the 
On pages 16-18 Appellant argues that the instant claims are similar to Example 35 of the USPTO Guidelines.  Examiner respectfully disagrees.
Examiner does not see the parallel of the instant claims with the analysis of hypothetical example 35 of the Subject Matter Eligibility Examples. Claims 2 and 3 of Example 35 were found to be eligible over 101 because the combination of steps reciting the process addressed ‘“unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions)”’. The steps recited a non-generic and non-conventional manner in which a bank card interacted with an ATM to solve the abstract idea of fraud. This is not the case in the instant set of claims. Appellants do not claim any interaction between the suitably programmed processor, the payment network and the user other than what is routine and conventional in computing functionality. For instance, extracting data from received information is not an inventive concept. Identifying and sending a user a payment installment plan option from a plurality of options is not inventive. Receiving the user’s selection and completing a payment is also merely what is known in the art with nothing more. The invention may be novel with respect to the interpretation of the prior art but this does not necessarily mean that the recited claims are eligible over 101. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C.101 is based on the interpretation of abstract idea provided by the Alice decision and further by the 2019 PEG. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of Alice decision and the update 2019 PEG. Furthermore, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F .3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/ 103 are different from the criteria for rejections under 35 U.S.C. 101. Furthermore, from the October 2019 Update: Subject Matter Eligibility ‘“Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” and “memory” suitably programmed with AI logic and a conversation agent are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Appellants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in 
Regarding Appellant’s arguments alleging that the claims do not preempt the alleged abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also the computer system was specifically programmed to execute the specifically claimed steps in Alice. In addition, the Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption “are not a substitute for the proper two-part test under Alice”.
For the above reasons, it is believed that the rejection should be sustained.
Respectfully submitted,
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/21/2022

Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        January 28, 2022

/MARC Q JIMENEZ/TQAS TC 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an